Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 1 of 56

Sworn on behalf of Cabarita (PTC) Limited
Name of deponent: Evatt Anthony Tamine
First affidavit

Exhibit EAT 1

Sworn on Lop Suly 2020

IN THE SUPREME COURT OF BERMUDA
COMMERCIAL COURT

CIVIL JURISDICTION
2018 : No.376

IN THE MATTER OF THE “B” TRUST

BETWEEN:

ST JOHN’S TRUST COMPANY (PVT) LIMITED
MEDLANDS (PTC) LIMITED

Plaintiff
-and-

(1) THE ATTORNEY GENERAL
(2) ROBERT THERON BROCKMAN
(3) BERMUDA TRUST COMPANY LIMITED
(4) HSBC PRIVATE BANK (CI) LIMITED
(5) MARTIN LANG
(6) GROSVENOR TRUST COMPANY LIMITED

Defendants

 

AFFIDAVIT OF EVATT ANTHONY TAMINE

 

I, EVATT ANTHONY TAMINE, of 2 Framfield Place, Hammonds Green, Framfield, TN22
5QH MAKE OATH and SAY as follows:
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 2 of 56

1. Tama barrister called to the Bar of Bermuda. Between early 2004 and September 2018,
in the manner which I describe in detail below, I was involved in the administration of
the trust known as the A. Eugene Brockman Charitable Trust which was established
pursuant to a Trust Indenture dated 26 May 1981 (“the Brockman Trust”).

2. _ Insofar as the contents of this affidavit are within my own personal knowledge, they are

true, otherwise, they are true to the best of my information, knowledge and belief.

3. There is now produced and shown to me marked Exhibit EAT 1 a bundle of documents
to which reference is made below. References to page numbers in this affidavit are to

the pages of that exhibit.

The purpose of this affidavit

4. | make this affidavit in support of my applications:

(1) In the Supreme Court, to be joined as a party to these proceedings (“the Trust
Proceedings”) for the purpose of setting aside the seriously adverse findings
apparently made against me which resulted in the Court determining (as recorded
in arecital to an Order dated 19 December 2019, which I have only seen in redacted
form (“the Redacted Order’) at pages | to 16) that St John’s Trust Company
(PVT) Limited (“SJTC”) was not a proper and appropriate candidate to serve as
trustee of the Brockman Trust and that “any new trustee should be an entity
unrelated and unconnected to Mr Evatt Tamine”. | also seek access to the Court
file (save for any material in respect of Beddoe relief which I accept that I am not

entitled to see).

(2) In the Court of Appeal, to be joined as a party to SJTC’s appeal against the

Redacted Order and to be served with the appeal documents.

5. The critically important context to the Trust Proceedings (which I believe was not fully
and properly drawn to the Court’s attention before the Redacted Order was made) is that
the Second Defendant (“Mr Brockman’) is presently the target of a major tax

investigation by the US Department of Justice which is investigating alleged tax evasion

2
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 3 of 56

in relation to unreported gains made through the Brockman Trust structure in the region

of USD 2 billion (‘the DoJ Investigation”).

6. One of the issues with which the DoJ Investigation is concerned is the extent to which
Mr Brockman, who is a named beneficiary of the Brockman Trust, has control over the

Brockman Trust.

7. [have been informed by my US attorney that if the DoJ Investigation proceeds to trial,

this will be one of the largest tax evasion cases in relation to an individual in US history.

8. I have been a cooperating witness in the DoJ Investigation since the end of September
2018. Since I became a cooperating witness, Mr Brockman has coordinated attacks on
me in several sets of proceedings in Bermuda and in England (including these Trust
Proceedings) which I believe are designed, inter alia, to damage my credibility and

improperly interfere in the DoJ Investigation.

9. Until very recently, however, I have not been in a position to defend myself against these
attacks as strongly as | would have wished because (as Mr Brockman well knew) | did
not have access to important contemporaneous documents which show that the
allegations made against me, particularly allegations of dishonesty and theft, are without

foundation and at the very least should never have been made in unqualified terms.

10. My knowledge of the Trust Proceedings is necessarily limited since I am not yet a party
to, and I have not previously been invited to participate in, these proceedings
notwithstanding that it is apparent that the Court has been invited to make (and apparently

has made) very serious adverse findings against me.

11. For the avoidance of doubt, | accept that to the extent that Beddoe relief has been sought
to authorise the use of funds from the Brockman Trust to pursue claims against me, as a
defendant to those claims | was not entitled to participate in any such application and |
do not seek (and have never sought) access to any information relating to such

applications since I acknowledge that such material is privileged as against me.
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 4 of 56

12. However, it is clear from the (limited and carefully drawn) description of the Trust
Proceedings that has previously been given in other proceedings by Mr James Gilbert, as
well as the terms of the Redacted Order, that the matters which have been considered in
the Trust Proceedings extend well beyond what might properly be called Beddoe relief
into determining such trust administration matters as the proper law of the Brockman
Trust, the validity and effectiveness of the various changes of trustee and other
constitutional changes to the Brockman Trust, and the appointment of Medlands (PTC)

Limited (“Medlands”) as the new trustee of the Brockman Trust.

13. In determining those trust administration issues (including the appointment of Medlands
and procedural issues as to whether SJTC was properly represented in the Trust
Proceedings), it is apparent that the Court has made adverse findings concerning my
conduct (including in relation to my honesty) which I was not given any opportunity to
address and which apparently played a significant role in the Court’s decision making

process in the Trust Proceedings.

14. On the basis of the information I have been provided with so far, it seems clear that up
until now the Court has been presented with a one-sided and highly misleading version
of events by Mr Gilbert (in serious breach of his duties to this Court) although, without
having seen the materials that have been placed before the Court, it is not possible for me

to know the full extent to which this Court has been misled.

15. However, having regard to the conduct of Mr Gilbert in other related proceedings which
1 describe briefly below, as well as what he has so far disclosed about the Trust
Proceedings, it is now clear that Mr Gilbert has systematically misled both the Bermudian
Courts and the English Courts in relation to the allegations of dishonesty and theft that

have been made against me.

16. In those circumstances, I seek to be joined to the Trust Proceedings (and to the appeal
against the Redacted Order) in order to correct the record and to ensure that the serious

adverse findings made against me are set aside.
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 5 of 56

Other Proceedings

17. Before explaining the background to my role (and that of Mr Brockman and Mr Gilbert)
in the Brockman Trust structure and addressing the allegations of dishonesty that have
been made against me, I briefly summarise below the related proceedings in which I (and

Mr Gilbert) have been involved.

The Tangarra Proceedings

18. As the Court will now be aware (since the proceedings are referred to directly in the
Redacted Order), Mr Gilbert has previously caused SJTC to commence proceedings
against me and my company Tangarra Consultants Limited (“Tangarra”) with the case
number 2018: No.390 (“the Tangarra Proceedings”). Mr Gilbert and the lawyers he
has instructed have previously indicated in hearings in England and in Bermuda that the

Tangarra Proceedings have been authorised by this Court.

19. In the Tangarra Proceedings, | have been accused, inter alia, of stealing USD 5.395m
from the Brockman Trust in March 2016 and a further USD 16.8m in August 2018. A
financial claim for £5m is also made against me in relation to monies paid to my then
solicitors Herbert Smith Freehills (“HSF”) in September 2018. There is also a sweeping
claim made against me for an account. A copy of the Statement of Claim in the Tangarra

Proceedings is at pages 17 to 56.

20. In my Defence in the Tangarra Proceedings (see pages 57 to 80) I have made clear that
these payments were all received in good faith and were authorised by Mr Brockman,
whose role I explain in more detail below. Nonetheless I have, in my Defence, agreed to

repay all these sums but my claims against Mr Brockman remain.

21. Mr Gilbert also caused SJTC and one of its subsidiaries, Spanish Steps Holdings Ltd, to
seek injunctive relief against me in England in support of the claims made against me in
the Tangarra Proceedings. This has resulted in a wide-ranging order for disclosure being
made against me by Mr Stephen Jourdan QC on 18 December 2018 (see pages 81 to 89)

as well as an ex parte worldwide freezing injunction in relation to the financial claims
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 6 of 56

that have been pursued against me which was made on 19 June 2019 (see pages 90 to
100).

22. All of the sums claimed have now been secured either by means of payment into Court

in England or monies being held subject to solicitors’ undertakings.

23. As 1 explain in detail below, the allegations of theft that have been made against me in
the Tangarra Proceedings are unfounded and, at the very least, those allegations should

never have been made against me in unqualified terms.

24. Those allegations have also been deployed in a highly misleading way by Mr Gilbert
(who I believe is acting at the direction of Mr Brockman) to obtain injunctive relief in
other proceedings and it therefore seems likely that they have also been deployed in a

misleading way in the Trust Proceedings.

The Cabarita Proceedings

25. On 25 October 2019, SJTC’s sole shareholder Cabarita (PTC) Limited (“Cabarita”) (of
which I am the sole shareholder and director) appointed Mr James Watlington and Mr
Glenn Ferguson (“the Independent Directors”) as additional directors of SJTC in order

to ensure that SJTC was properly managed.

26. By the time that the Independent Directors were appointed, | had become seriously
concerned that SJTC was not responding appropriately to the DoJ Investigation,
including in relation to a dispute about what should happen to documents which had been
seized from my home following a search by the Bermuda Police Service (“BPS”) in
September 2018. It was for this reason that I caused the Independent Directors to be
appointed. However, for the avoidance of doubt, | have always been clear that the
Independent Directors should form their own independent views as to whether or not to
pursue the claims made against me in the Tangarra Proceedings and that if they felt there

was any substance in those claims then they should be fully and properly pursued.

27. Shortly after Mr Gilbert learned of the appointments of the Independent Directors, in

early November 2019 he caused proceedings to be commenced (with the case number
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 7 of 56

2019: No.447 (“the Cabarita Proceedings’”)) in the name of SJTC in which he sought
urgent injunctive relief to restrain the Independent Directors from acting and to obtain an
order permitting him to act as if he was the sole director of SJTC. Mr Gilbert has
indicated in the course of the Cabarita Proceedings that the Cabarita Proceedings were

authorised by this Court.

28. Following an ex parte hearing (short notice of which was given to the Independent
Directors but not to me or to Cabarita), the Chief Justice granted an interim injunction on
6 November 2019 (“the Injunction”) (see pages 101 to 103).

29. In support of the application for the Injunction, Mr Gilbert swore an affidavit dated 5
November 2019 (see pages 104 to 111) in which he relied heavily on the allegations of
theft and dishonesty that had been made against me in the Tangarra Proceedings and he

stated that he was seeking the Injunction to “hold the ring”.

30. In the submissions made in support of the Injunction, the lawyers instructed by Mr
Gilbert in the name of SJTC also relied heavily on the allegations of theft that had been
made against me in the Tangarra Proceedings. A copy of the skeleton argument relied
on in support of the application for the Injunction is at pages 112 to 119, the transcripts
from the hearing on 5 and 6 November 2019 are at pages 120 to 178, and the Chief
Justice’s short ex tempore judgment of 6 November 2019 is at pages 179 to 182.

31. Thereafter, Cabarita was joined as a defendant to the Cabarita Proceedings. The
Amended Writ and Statement of Claim in the Cabarita Proceedings are at pages 183 to
199.

32. Cabarita then applied on 29 November 2019 to discharge the Injunction and strike out
the Cabarita Proceedings on the basis that, inter alia, Mr Gilbert had commenced the
proceedings in the name of SJTC without authority. Cabarita relied on the affidavit of
my US attorney, Michael Padula which is at pages 200 to 221. Mr Padula’s evidence
was largely based on my instructions and I confirm that it is true, save for those
statements which are made from Mr Padula’s own knowledge which are true to the best

of my knowledge, information, and belief. As Mr Padula explained in his affidavit,
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 8 of 56

before the Independent Directors were appointed both the DoJ and the Attorney General

were given prior notice and an opportunity to raise any objections but neither objected.

33. Before the hearing of Cabarita’s application (which was eventually heard in February
2020) and without informing the Chief Justice, the Independent Directors, or Cabarita,
on 19 December 2019 Mr Gilbert obtained the Redacted Order having apparently
persuaded the Court in the Trust Proceedings that it was not necessary to notify any other
person of that hearing or of the application to appoint Medlands as trustee of the

Brockman Trust.

34. Asdirectors of SJTC the Independent Directors ought to have been notified of the hearing
on 19 December 2019 (and indeed of the hearing on | November 2019 since Mr Gilbert
had been notified of the appointments of the Independent Directors before that hearing
took place) and of the application for the appointment of Medlands since SJTC’s position
was being determined at that hearing. However, it seems that Mr Gilbert succeeded in
persuading the Court in the Trust Proceedings to, in effect, determine that the
Independent Directors had not been properly appointed so that no notice of the hearing
had to be given to them. This was of course before their status had been determined in

the Cabarita Proceedings, thus pre-judging (incorrectly, as matters turned out) that issue.

35. Mr Gilbert did not disclose, in the Cabarita Proceedings (either in his first affidavit dated
5 November 2019 or in his second affidavit dated 29 November 2019 pages 222 to 234)
the fact that the hearing on 19 December 2019 was due to take place and that the identity

of the trustee of the Brockman Trust was to be determined at that hearing.

36. The first time that Mr Gilbert revealed that there had been any change of trustee to the
Independent Directors and to Cabarita was at the end of his third affidavit dated 3 January
2020 (and served on 6 January 2020) (see pages 235 to 244) where this crucially

important development was referred to, nonchalantly, at the end of the affidavit.

37. Following an application by Cabarita for disclosure of further information about these
developments, Mr Gilbert swore a fourth affidavit dated 24 January 2020 (see pages 245
to 262) in which he belatedly gave a carefully worded account of what had happened in
the Trust Proceedings although he did not at that stage even provide a copy of the

8
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 9 of 56

Redacted Order (which was not ultimately provided until 15 April 2020, more than 2

weeks after the Amended Writ in the Cabarita Proceedings had been struck out).

38. Mr Gilbert has so far failed to explain why he delayed in providing a copy of the Redacted
Order for so long even though there was no restriction preventing him from doing so. |
can only assume that he chose not to provide a copy at an earlier stage because he knew
that the terms of the Redacted Order would have revealed to the Court in the Cabarita
Proceedings the extraordinary lengths to which he has gone to prevent the Independent

Directors and SJTC from finding out what has happened in the Trust Proceedings.

39. On 26 March 2020, the Chief Justice gave judgment discharging the Injunction and
striking out the Amended Writ in the Cabarita Proceedings (see pages 263 to 299),
thereby confirming the validity of the appointments of the Independent Directors. The
Chief Justice also determined that he had no jurisdiction to make an order permitting Mr
Gilbert to act as if he was the sole director of SJTC and that this part of the Injunction

should never have been made.

40. The Chief Justice has since given directions for the determination of applications for

consequential relief in the Cabarita Proceedings.

The JR Proceedings

41. Shortly after I left Bermuda to move to England at the start of September 2018, my home
in Bermuda was searched by the BPS pursuant to a search warrant that had been obtained
against me. This search warrant was prompted by the DoJ’s Investigation in relation to
which, as I have already explained, | am now a cooperating witness. The true target of

the DoJ Investigation is (and always has been) Mr Brockman.

42. Amongst the materials seized from my Bermuda home were certain items of computer
equipment which contained encrypted email communications passing between me and
Mr Brockman from May 2014 until August 2018. This has become known as the

“encrypted server”.

43. As I go on to explain below, the emails on the “encrypted server” provide critical

contemporaneous evidence which shows that the allegations of theft that that have been

9
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 10 of 56

made against me are unfounded and should never have been made in unqualified terms

because the payments I received were authorised by Mr Brockman.

44. However, following the search by the BPS I was not able to access the material on the
“encrypted server” and therefore (until recently) | was not in a position to use that
material to defend myself against the allegations of theft that Mr Gilbert (acting at Mr

Brockman’s direction) has pursued against me.

45. Although (as the Chief Justice has ultimately confirmed) I have always had a right to a
copy of the materials seized from my home by the BPS pursuant to section 21(4) of the
Police and Criminal Evidence Act 2006, there was a lengthy period of delay before | was
able to obtain copies of the emails on the “encrypted server” because Mr Gilbert would
not agree to copies of the materials seized by the BPS being provided to me or to the
terms of a protocol to remove privileged documents from the seized materials before they

were reviewed by the BPS.

46. In late 2019 the Attorney General decided to impose a protocol for the review of the
seized materials but Mr Gilbert caused further delay by causing Medlands to commence
judicial review proceedings in January 2020 to challenge the Attorney General’s decision

in proceedings with the case number 2020: No.37 (“the JR Proceedings”).

47. Following a hearing in the JR Proceedings on 9 and 10 March 2020, the Chief Justice
delivered judgment in those proceedings on 26 March 2020 (see pages 300 to 326) (on
the same day as judgment was delivered in the Cabarita Proceedings). In his judgment,
the Chief Justice dismissed Medlands’ challenge to the Attorney General’s protocol and
also determined that I was entitled to copies of the materials seized by the BPS (subject
to the removal of any materials in respect of which Medlands could properly assert

privilege against me).

48. Thereafter, the BPS provided me with copies of some documents they had seized,
including emails from the “encrypted server”. As a result | am now in a position to
provide further evidence that was not previously available to me which shows that Mr
Gilbert has systematically misled the Bermudian and English Courts by making
unfounded allegations of theft against me which should never have been made, at least

not in unqualified terms.

10
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 11 of 56

49. I therefore address below what I consider to be some of the most egregious and unfair
examples of unqualified allegations that Mr Gilbert (and the lawyers to whom he
provided instructions) have made against me in other proceedings and which it appears
that he has relied on in these Trust Proceedings in order to persuade this Court to make

serious adverse findings against me.

My employment by Mr Brockman

50. Before I address the allegations against me directly, it is necessary to explain some of the
background to my involvement in the Brockman Trust, and in particular my employment
relationship with Mr Brockman, to put my explanations for the payments | received into

their proper context.

51. AsI go on to explain in further detail below, Mr Gilbert has a longstanding connection
to Mr Brockman’s off-shore entities going back to May 2003 and he has always known
that Mr Brockman has been directing the administration of those entities, originally
through Don Jones and then through me. Furthermore, since the first quarter of 2019 Mr
Gilbert has had copies of my email communications with Mr Brockman (including email
between Mr Brockman and Don Jones) covering the period between January 2004 and
May 2014 (some of which I refer to below) as a result of the Order for delivery up which
was made against me in England on 20 December 2018 by Mr Jourdan QC.

52. In circumstances where Mr Gilbert knew from my Defence in the Tangarra Proceedings
that my defence arose from the fact that Mr Brockman had always directed the
administration of the Brockman Trust, and that Mr Brockman had authorised the
payments that were made to me, Mr Gilbert ought to have drawn these matters to the
Court’s attention in the Cabarita Proceedings but he did not do so. I therefore assume
that Mr Gilbert has also failed to give a full account of these matters to the Court in the
Trust Proceedings and that Mr Brockman (who is also a party to the Trust Proceedings)

has also failed to correct the position.

11
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 12 of 56

My first involvement with Mr Brockman

53. | first became aware of Mr Brockman when I was working as an attorney at Cox Hallett
Wilkinson between 1999 and 2001. During that period I carried out some work in
relation to the Brockman Trust structure and as a result | met Don Jones who worked for
Mr Brockman in a role which was very similar to the one which I later assumed and
which I describe in more detail below. | explain Don Jones’ background and role in more

detail below.

54. The particular matter that | was working on while I was at Cox Hallett Wilkinson was
dealing with requests for information from the Bermudian authorities concerning SJTC
and the Brockman Trust which had arisen as a result of an audit being carried out by the
US Internal Revenue Service (“IRS”) into Mr Brockman’s financial affairs. We were
ultimately able to satisfy the requests of the authorities without the IRS taking any further

action in relation to the Brockman Trust at that time.

55. I understood from subsequent conversations | had with Don Jones and Mr Brockman that
Mr Brockman was impressed with my work on the matter and that is why I was

subsequently recruited by Mr Brockman.

The role of Gordon Howard

56. Although the director of SJTC at the time when I was at Cox Hallett Wilkinson was
Gordon Howard, | received all of my instructions from Don Jones who was in turn being
directed by Mr Brockman (I believe this was also the case in respect of work done for
SJTC by other firms, for example Conyers marked its invoice to SJTC dated 8 May 1998
(see page 624) for the attention of Don Jones even though Don was never a director of
SJTC).

57. To the best of my knowledge, Mr Brockman has always directed the administration of

the Brockman Trust both before and after my involvement.
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 13 of 56

58. Gordon Howard was originally a trust manager at Bermuda Trust Company Limited, the
original trustee of the Brockman Trust and was the principal officer concerned in the
administration of the Brockman Trust since its creation in 1981. He subsequently left
Bermuda Trust Company with three of his colleagues and founded Grosvenor Trust
Company Limited (“Grosvenor”) which acted as trustee of the Brockman Trust from
December 1994 onwards. When SJTC first started acting as trustee in March 1995,
Grosvenor continued to provide administration services through Gordon Howard who

was the first director of SJTC.

59. Aside from a period between the establishment of Grosvenor and Grosvenor beginning
to act as the trustee of the Brockman Trust, | believe that Gordon Howard was pretty
much continuously involved in the administration of the Brockman Trust between its

creation in 1981 and his death in August 2010.

60. Gordon Howard did not perform any executive role at all. All decisions were made by
Mr Brockman and implemented by Don Jones, with Mr Howard providing the corporate
formalities where required, acting entirely on Don Jones’ instructions. This continued

after I later took on Don Jones’ role.

61. Mr Brockman’s attitude towards Gordon Howard is recorded in an email that he sent to
me on 24 October 2004 (see page 327) in which he discussed the possibility of Gordon
Howard leaving his role (which was a possibility at that time as a result of Grosvenor’s
business being bought by Butterfield Bank in 2004) and noted that if that happened “the
day to day administration of St. John’s can be carried on by the administrator lady —
keeping of records, payments of fees, etc.” and he went so far as to say that “Gordon's
presence in regards to the [Brockman Trust] is desirable for making things smell good

in the course of an inquiry, but is not absolutely necessary”.

62. In my experience, whenever something needed to be done formally by Gordon Howard,
Mr Brockman would just direct him to do it (through me or Don Jones) and then it would

be done without question.

63. By way of example, | refer to an email dated 25 July 2010 that Mr Brockman sent to me
(see page 328) to which he attached a draft letter (see page 329) to be sent out by Gordon

13
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 14 of 56

Howard in the name of SJTC to Centre College, which was the recipient of charitable
donations from the Brockman Trust. In his email, Mr Brockman said that the letter “‘is
ready to be sent by Gordon”. There was never any suggestion that Gordon Howard

would have any discretion in the matter. He just did what he was told to do.

64. This was also the case in relation to financial transactions within the Brockman Trust
structure. | refer by way of example to an email dated 25 July 2010 (see page 330) from
Mr Brockman to me in which he asked me to get Gordon Howard to sign some
documentation on behalf of Spanish Steps Holdings Ltd required in order to approve
loans being made to certain executives at a company within the Brockman Trust
structure. As Mr Brockman said in his email “/i/mportanily, it is just his signature that
is required — along with a bunch of places to be initialed. All dates are already filled

in”. This was a typical example of the way that Mr Brockman operated.

65. It can be seen from the emails that | describe above that Mr Brockman used the email
address “permit|@lambdaprime.org” and that my email address was
“redfish@lambdaprime.org”. As | go on to explain below in more detail, Mr Brockman
was obsessed with data security and over the years he used a number of different secure
email systems for the purpose of communicating with me and others involved in running

the structure.

66. We also used other aliases in some of our email communications but, for the most part,
my email address was “redfish” and his was “permit” or “permit!” on whichever email

system we were using.

Universal Computer Systems

67. Inaround 2001, Mr Brockman came to Bermuda to attend a dinner for the various service
providers who did work relating to the Brockman Trust. I was invited to that dinner and

this was the first time that | met Mr Brockman.

68. Later in 2001 | resigned from my position at Cox Hallett Wilkinson to take up a role in

Mr Brockman’s company, Universal Computer Systems and one of its subsidiaries,

14
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 15 of 56

Kalamazoo. Universal Computer Systems is held through the Brockman Trust structure.

I was recruited for this role by Mr Brockman.

69. Initially | worked in Houston for a month but after that | moved to Birmingham in the
UK to take up a role as in-house counsel. However, after | moved to Birmingham | still
travelled regularly to Universal Computer Systems’ head office in Houston so that on

average I spent around 2 weeks of every month in Houston.

Working directly for Mr Brockman

70. In around May or June of 2003, on one of my trips to Houston, I was invited to attend a
meeting with Mr Brockman in his office on the 6" floor of Universal Computer Systems’

head office in Houston.

71. In that meeting, Mr Brockman asked me if I would be interested in taking up a new role
working directly for him which he told me would involve working with Don Jones in
Bermuda with the potential to take over from him in due course when he retired. At that
stage I did not know Don Jones very well although as | have explained | had dealt with

him when I was at Cox Hallett Wilkinson.

72. Mr Brockman told me that if | was interested in the position, | would have to consent to
a background check being carried out on me. I agreed to this condition and, after that

check was completed, I agreed to take up the new role.

73. Mr Brockman told me that Don Jones used a company named Pilot Management Ltd to
employ him so that he could obtain a work permit in Bermuda. Don Jones advised me
to set up equivalent arrangements. Therefore, for the purpose of my new role working
for Mr Brockman I incorporated Tangarra on 23 July 2003 which was the entity that
formally employed me so that I could obtain a Bermudian work permit. I understand this

to be a commonly used arrangement for obtaining a work permit in Bermuda.

74. Tangarra in turn had a consultancy agreement with Wedge Consulting Limited, another
company operated by Don Jones which was ultimately owned by Don Jones’ family trust,

although I always reported directly to Mr Brockman and was in very regular contact with
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 16 of 56

him by email and telephone. | also had face to face meetings with Mr Brockman about

3 or 4 times per year.

75. Subsequently, in around January 2004, | moved to Bermuda to formally start my new
role. This role involved work relating not only to the Brockman Trust but also to various

other structures connected with Mr Brockman.

76. Between 2004 and October 2007, | was based in Bermuda although the role always
involved a lot of international travel. Between October 2007 and August 2010, 1 was
based in Geneva where my wife was working for a Swiss law firm. In around August
2010 we moved back to Bermuda and | was based there until, as I explain below, we

decided to relocate to England in the course of 2018.

77. In the period between 2004 and August 2010 | was paid, through Tangarra, by entities
associated with Mr Brockman which were outside of the Brockman Trust structure. From
August 2010, when I became a director of SJTC, a part of my salary was paid directly to

me from SJTC for the work I was carrying out in Bermuda as a director of SJTC.

78. Throughout my employment with Mr Brockman | acted in accordance with his
instructions and, as | explain below, Mr Brockman also determined my remuneration

package.

Working with Don Jones

79. Don Jones had been working with Mr Brockman since the early 1980s, originally as the

CFO of Universal Computer Systems (or possibly a predecessor company).

80. Based on my conversations with Mr Brockman and Don Jones, I understand that in the
course of the 1980s Don Jones began to take on a role assisting Mr Brockman in directing
the administration of the various off-shore entities associated with Mr Brockman,

including the Brockman Trust.

81. In around 1994 or 1995, Don Jones had moved to Bermuda to be Mr Brockman’s man

on the ground to deal with the off-shore structures.

16
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 17 of 56

82. When I started working full time with Don Jones it would be fair to say that we had a

difficult relationship. There were a number of reasons for this.

83. First of all, I was not Don Jones’ first choice to be his potential successor. Don’s
preferred choice had been someone called Andrew Keuls who had worked at ATU
General Trust, which was a trust company in the BVI owned by VP Bank. Don had
developed a close working relationship with Andrew Keuls as they worked together on

administering the non-Brockman Trust entities in the BVI.

84. However, Andrew Keuls left VP Bank suddenly in the first half of 2003. As I explain
below, Mr Gilbert was in fact recruited by VP Bank to take over from Andrew Keuls in
May 2003 which was how Mr Gilbert first came to be involved with the Brockman
related entities. Andrew Keuls had been the contact for many of the nominee directors
in Mr Brockman’s off-shore entities and Mr Gilbert took over that role when he replaced

Andrew Keuls.

85. The second major reason why there was tension between me and Don Jones was that Don
Jones liked to travel regularly to meet the service providers who were working on the
Brockman related entities. In the early years I felt like | was barely in Bermuda because
Don Jones was always travelling and I had to go with him. In 2004 alone we went to the

BVI six times, each trip being for at least a week.

86. Don Jones rented an office in VP Bank’s building in the BVI which was where we spent
most of our time when we were in the BVI. All of the BVI files for the Brockman entities
were kept in that office. Mr Gilbert worked in the same building so he was the person

we saw most often when we were there.

87. Don Jones thought that personal meetings were important to build relationships and he
seemed to enjoy going to visit service providers in their offices, collecting and passing

on local gossip.

88. I also recall that in these meetings with service providers, including several meetings
with Mr Gilbert, Don Jones was not very discreet about referring to Mr Brockman’s

involvement in directing the affairs of the entities he was dealing with. He would often

17
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 18 of 56

go on at length about what “Bob wants” or (referring to Mr Brockman) what our “mutual
client” wanted. No one who attended these meetings could have been left in any doubt

that Don Jones was relaying Mr Brockman’s instructions.

89. By around 2007 I had begun to replace Don Jones but it was a gradual process. Mr

Brockman only directly addressed the issue of Don Jones’ retirement in December 2008.

90. [refer to two emails that Mr Brockman sent to me on 8 December 2008 (see pages 331
to 339) in which he set out the text of an email he had sent to Don Jones in which he
indicated that it was time for Don Jones to reduce his workload and effectively retire and

subsequently Don Jones’ response.
91. Inhis email to Don Jones, Mr Brockman wrote that:

“The goal is to make the amount of time that you have to be involved to be
minimized. Your value is historical knowledge and the ability to act as
standby de facto trustee in the event something should happen to me.”

92. My understanding based on my years of experience of working for Mr Brockman is that
Mr Brockman has always viewed himself as the “de facto trustee” of the Brockman Trust

and has directed its administration accordingly.

93. Thereafter, Don Jones’ involvement in the Brockman related entities reduced
substantially and I took over his role as he moved into retirement, Don Jones finally
retiring in around 2010 (although even after 2010 Don Jones still did some work and

occasionally made some trips with me). He subsequently died in 2016.

Performance reviews by Mr Brockman

94. While I was working for him, every year Mr Brockman would review my performance

and determine my remuneration.

95. By way of example, I refer to a performance review for the year ending 31 December
2005 and my response to the review which are at pages 340 to 345. In that review, Mr

Brockman set my annual remuneration for 2005 at USD 155,000 plus a bonus of USD
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 19 of 56

50,000 and he determined that my annual remuneration for 2006 would be increased to
USD 175,000 plus a bonus opportunity of USD 60,000.

96. Although the performance review was written by Mr Brockman, he signed it off as being
from Wedge Consulting Limited even though he had no formal connection to that

company.

Mr Brockman's working methods

97. Mr Brockman’s standard method of working was that he would give me and Don Jones
directions by email and telephone as to the tasks he wanted us to carry out in relation to
the Brockman Trust structure and other entities associated with Mr Brockman. Many of
these instructions would then be recorded in more formal “to do” lists which Mr
Brockman would send to me and Don Jones. We would work through these lists until
the tasks that we had been directed to do by Mr Brockman had been completed. When
we met Mr Brockman in person we would have long meetings where we would go

through the latest “to do” list in detail.

98. By way of example, | refer to an email that Mr Brockman sent to me on 18 September
2004 (see page 346) to which he attached one of these “to do” lists (see pages 347 to
359). As can be seen from that “to do” list, Mr Brockman gave very detailed instructions
directing the administration of the Brockman Trust and all of the other entities that were
associated with him. The “to do” lists were updated from time to time with some items

being removed as they were completed and new items being added along the way.

99. In my experience, as | believe the matters set out below in this affidavit demonstrate, Mr
Brockman was intimately involved in every aspect of the administration of the Brockman
Trust and it was administered exclusively at his direction. He made all of the substantive
and strategic decisions and he directed others to implement them. Nothing material ever
happened in relation to the Brockman Trust that was not ordered or approved by Mr
Brockman, either in writing or orally (although the process of obtaining instructions from
him could be slow as Mr Brockman was always behind on his emails and | often needed

to press him for an instruction by telephone).
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 20 of 56

Creation and maintenance of the electronic database

100. One of my earliest tasks when I was working for Mr Brockman (as can be seen from the
above mentioned performance review (see paragraph 95 above) and the email and “to
do” list (see paragraph 98 above)) was putting together an electronic database of all
historical documentation relating to the Brockman Trust structure and other entities

associated with Mr Brockman.

101. When I first started working for Mr Brockman, the entity records were mainly in hard
copy format and had not been well organised which meant that it could be difficult to
find relevant documentation. As I explain in more detail below, Mr Brockman was also
keen to ensure that the entity documentation was held securely and that no documentation

was retained unless there was a legal requirement to do so.

102. Mr Brockman considered the creation of an electronic database to replace the haphazard
hard copy filing system which preceded it to be a very important task and he took an

active role in directing and overseeing my work on the project.

103. I refer to an email that Mr Brockman sent to me on 1 November 2004 (see page 360) to
which he attached a document (see pages 361 to 362) setting out a very detailed critique

of an early version of the database that I had produced.

104, Mr Brockman was very keen that the database should be organised in a particular way
using file naming conventions in accordance with a system which he had devised. Mr
Brockman set out his directions in this regard in an email to me on 21 January 2005 (see
page 363) to which he attached a detailed document (see pages 364 to 366) setting out

the naming conventions that I was to use.

105. I completed the initial project of creating a database of the Brockman Trust structure
documents in around February 2005. Mr Brockman was pleased with my work and
considered that it had achieved his objectives. This was recorded in an email that Mr

Brockman sent to me on 10 February 2005 (see page 367) in which he stated:

“After reviewing the DATA file with the [Brockman Trust] documents in it —
my comment is “simply brilliant result".

20
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 21 of 56

It is exactly the execution of what I have been dreaming of these last couple
of years. It will enable you to have on a [encrypted] on a disk drive easy
access to all documents from everywhere while retaining no physical copies
in Bermuda. Only the absolute bare minimum legally required physical
documents will have to be retained in any jurisdiction.”

106. Once I had scanned all the old hard copy materials, | continued to maintain a fully
organised electronic database of the records from the structure which was organised in
accordance with a modified version of the filing system that Mr Brockman had first
suggested and which I endeavoured to develop and improve over time. I provided a copy

of this database to Mr Brockman and kept his copy updated on a regular basis.

107. Initially it was possible to provide the data files on the Brockman Trust entities to Mr
Brockman by email but as the files grew larger that was no longer practical so | would
transfer the data onto an SD card which | would provide to Mr Brockman either by
courier or in person when we met. Mr Brockman anticipated this problem which he
described in another email to me dated 10 February 2005 (see page 368) in which he

stated that:

“I think the files will very shortly become too big to transmit. They will also
overrun a CD.

An encrypted DVD by post will work for awhile - maybe quite a while, but it
eventually will also become overrun.

Then it will be an encrypted disk drive.

In any case hard copies will be in custody here, so I will only need the DATA
files for ease of reference and cross checking to make sure the hard copies
are here.

The principal reason for looking at it now is to make sure that it is coming
out right.”

108. As Mr Brockman indicated in that email, he personally kept hard copies of many of the
entity documents but he wanted to have regular updates of the electronic version of the
database for ease of reference and cross-checking against the hard copies which he held
to make sure he had the hard copy versions. There were, however, many more documents
on the electronic database which he would not have had in hard copy because they had

been held by Don Jones or one of the various service providers that carried out work on

21
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 22 of 56

the Brockman entities. Getting access to the documents he did not have hard copies of

was one of the main reasons why he wanted me to set up the electronic database.

109. As indicated above, Mr Brockman was obsessed with ensuring that the database
remained secure. | refer by way of example to an email exchange between me and Mr
Brockman in early September 2010 (see pages 369 to 371) where we discussed the
security arrangements for travelling with a copy of the database on various different
devices. It can be seen from that email that one of Mr Brockman’s concerns was the
possibility that a device containing the database could be seized by US customs. The
email refers to an old laptop that had been used by Mr Gilbert from when he had carried
out some accountancy work in relation to the Brockman entities between 2008 and 2010

which I refer to in more detail below.

110. There was one occasion in October 2010 when | sent an unencrypted copy of the
electronic database to Mr Brockman by courier to Houston. Mr Brockman was very
unhappy that I had done this and in an email dated 30 October 2010 (see pages 372 to
373) he said “/g/Jiven the seriousness of the content, don’t ever send anything like this

un-encrypted again. A compromise of this data could have been disastrous.”

111. There was also an incident in May 2011 when | attached a copy of a list of the documents
held by Mr Brockman to an email that I sent using one of my personal email addresses
which was not encrypted. Mr Brockman was very angry about this as he considered it to
be a serious breach of security which he made clear in an email that he sent to me on 24
May 2011 (see page 374).

112. Mr Brockman took this latter “breach of security” so seriously that it was still referred
by him almost 5 years later as being “the worst breach of security ever to happen to date”
in a section at the end of one of his “fo do” lists dated 13 January 2016 dealing with

matters which he called “Dangling Threads” (see page 389).

113. I therefore had to find inventive ways to protect any SD Card that I sent to Mr Brockman
by courier, for example | refer to an email exchange between me and Mr Brockman from

late January 2012 (see page 391).

22
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 23 of 56

114. Up until March 2013, I used to provide a spreadsheet to Mr Brockman with a comparison
of the number of file directories and files on my external hard drive and the SD card that
] was providing to him to demonstrate that he had a complete copy of everything I had.
I refer by way of example at pages 392 to 393 to an email that I sent to Mr Brockman on
18 November 2012 to which I attached such a spreadsheet. After March 2013 I no longer
produced these spreadsheets but I continued to provide Mr Brockman with an SD card

containing the up to date entity files as described above.

115. The last time that I provided a copy of the database to Mr Brockman was in the middle
of June 2018 when I met him in Rome and we were staying on a boat, the Albula. On
that occasion, | gave Mr Brockman an SD card containing a copy of the database I had
maintained which was up to date to that time. I refer to an email exchange with a hotel
concerning my trip to Rome on 15 and 16 June 2018 (see pages 394 to 400), cancelling
my hotel booking. A room had become available on the Albula and Mr Brockman

insisted that I must stay there.

Mr Brockman’s methods of secure communication

116. As will be apparent from some of my communications with Mr Brockman which I have
referred to above, establishing secure methods of communication was very important to

Mr Brockman throughout the time that I was working for him.

117. From the time of the IRS audit in the late 1990s onwards, Mr Brockman was always
worried that there might be another IRS audit in the future which could affect the
Brockman Trust. He was extremely concerned about this possibility and therefore took
steps to ensure that his communications with those who were working for him were

carried out in a secure way.

118. Asan example of Mr Brockman’s attitude to these matters, I refer to an email that he sent

to me on 12 June 2013 (see page 401) in which he wrote:

“I don’t know how much you hear about the Big Brother activities of the US
government.

However it is as big and as bad as we ever dreamed off. Even the Post Office
takes pictures of the front and back of all mail pieces (probably just first class.

23
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 24 of 56

It all points up the need to figure out a good video conferencing piece of
software that will run over a VPN from one dedicated IP address to another.”

119. Mr Brockman did not want there to be any records of our telephone conversations. He
made this clear to me in an email dated 19 October 2004 (see page 402) in which he
instructed me to call him through the Universal Computer Systems switchboard so that
there would be no permanent record of our calls. In later years we used a secure

application called Silent Phone when we spoke to each other.

120. In terms of email communications, when | first started working for Mr Brockman, we
used aliases. [ was known as “Michael Gilbert”, Mr Brockman was known as “John

Barnes” and Don Jones was known as “Harry Andrews”.

121. When I first started, Mr Gilbert had already been assigned one of these aliases and was
using encrypted email for communications. He was known as “Tina Nash” (see by way

of example two emails from 3 September 2004 at pages 403 to 404).

122. In January 2005 we switched to a domain named “houstonfishingservice.com” which
was when we started to use the “permit” and “redfish” names, as well as other fish related
codenames for other individuals working for Mr Brockman. The switch to this system
is recorded in an email that Mr Brockman sent to me and Don Jones on | January 2005
(see pages 405 to 406) in which he set out all of the codenames and passwords for the
new system and to which he attached instructions for how to set up and use the new

system (see pages 407 to 411).

123. Mr Gilbert was initially known as “chum” under this system until he left ATU General
Trust in May 2005 (see for example an email sent by Mr Gilbert on 22 April 2005 at
pages 412 to 413).

124. He was subsequently assigned the name “snapper” when he started working on the
Brockman related entities again in 2008. This was the name that Mr Brockman directed
me to assign to him in an email on 16 November 2008 (see page 414). I refer to an
example of Mr Gilbert using the “snapper” email address on 24 November 2008 at page
415.

24
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 25 of 56

125. In the years following 2005 we used a number of different email systems as Mr
Brockman insisted on upgrading security whenever he came across a new system which
he felt was more secure. The “@lambdaprime.org” domain which | have mentioned

above, and which we were using in 2010, came into use with one such system.

126. Between 2005 and 2010 Mr Brockman also required us to use an encryption system
called PGP. My usual practice during this period was to decrypt any email | received
using the PGP system and save the text into an MS Word document under a file name
which recorded the date and topic of the email. | still have the encrypted versions of the
emails from this period but I no longer have the encryption keys so at this time I cannot
decrypt the emails again. My records of emails from that period are therefore kept in the
MS Word files I created at the time, many of which only contain the text of the main
body of the email and not the details of the sender and recipients or the timing of the

email.

127. In May 2014 Mr Brockman established the “encrypted server” which was a secure email
system that I could only access if certain devices in Bermuda were connected in the right
way. This secure email system was created by Mr Brockman’s son and one of his son’s
friends. Mr Brockman and his son personally came to Bermuda to set this system up.
This system used the domain name “@hannah.com”. | lost access to the emails on this
system as a result of the seizure of my equipment by the BPS in September 2018 and was
unable to access any of them again until after the BPS provided copies to me following

the Chief Justice’s decision in the JR Proceedings.
Mr Brockman’s collection of pre-signed undated resignation letters and electronic signatures
128. One of the ways in that Mr Brockman secured his control over the Brockman Trust and

other entities was to procure undated signed resignation letters from people who assumed

roles within these entities.

129. In some cases, he also procured copies of electronic signatures so that he could use them

to sign documentation relating to the entities if he needed to.

25
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 26 of 56

130. For example, in an email which Mr Brockman sent to me on 23 September 2006 (see
page 416), Mr Brockman instructed me to “verify that there are letters of resignation

from all trustees — and that I have the originals’.

131. I also refer to an email exchange between me and Mr Brockman in from December 2010
(see page 417) in which I explained that | was having difficulty in sending my digital
signature to him and | asked whether I should just sign a sheet of paper and scan it and
email it to him or keep trying to export the file containing my electronic signature from
my computer. Mr Brockman instructed me to keep trying to export my electronic
signature. | was subsequently able to provide my electronic signature to him and, so far

as | am aware, Mr Brockman still retains that electronic signature to this day.

132. Mr Brockman also required undated and pre-signed resignation letters from the directors
of the Brockman Trust’s corporate protector in case Mr Brockman ever needed to replace
the protector for some reason. I refer to an email that Mr Brockman sent to me on 14

November 2010 (see pages 418 to 420) which records this practice.

133. The instruction to maintain copies of undated pre-signed resignation letters was also
eventually recorded in the “to do” lists that Mr Brockman produced. For example | refer
to an email that Mr Brockman sent to me on 19 May 2012 to which he attached a “to do
list” dated 16 May 2012 (see pages 421 to 435)).

134. In that “to do” list, in a section headed “PROJECTS — OTHER’’, one of the items was:

‘doomsday documents - need wet-ink signed documents that establish
control over such that there is one envelope of documents each for:

-St. John’s structures

-entities that have funds in Cabot

-entities that have funds in Edge

-entities that control Regency”

135. Later in the same document, under the heading “PROJECTS — TRUSTEES & TRUST
PROTECTORS”, Mr Brockman set out the following items:

“-establish Graham Wood as Trust Protector personally for the AEBCT, he
then resigns and Acquitaine becomes the corporate Trust Protector where
Graham Wood is Director

26
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 27 of 56

-document telephone conversation with Trevor Lloyd prior to his death where
he resigns and concurs with your suggestion as Graham Wood personally as
successor — provide an original wet-ink signed copy of this memo to Bob

-have Graham Wood personally resign and do a formal deed appointing his
corporation signed in wet ink

-for backup purposes, secure a wet-ink signed letter of resignation and
appointment of a new Trust Protector with date and appointee left blank —
send this to Bob

-secure a digital signature from Graham Wood along with a wet-ink signed
authorization to use it, provide this signature to Bob along with an original
of this authorization

-prepare an Adobe version of the formal deed with date and appointee left
blank ready for use with the digital signature — send a copy of this to Bob”

Becoming a director of SJTC

136. Initially, 1 did not have any formal role with SJTC although I was involved in dealing
with SJTC and the Brockman Trust structure generally from when | first started working
for Mr Brockman in 2004. As indicated above, everything in relation to these entities

was done at Mr Brockman’s direction.

137. As also explained above, I was based in Bermuda between 2004 and October 2007. | got
married on 21 October 2007 and my wife had a job starting at a law firm in Geneva
immediately after our honeymoon, so we moved to Geneva and lived there until we
returned to Bermuda in around August 2010. While I was living in Geneva I carried out

my work for Mr Brockman from there.

138. The fact that I did not have a formal role in SJTC became increasingly problematic over
time because | was often asked about my relationship to the Brockman Trust, SJTC, and
the entities within the structure by third parties in the course of performing my duties for

Mr Brockman.

139. In July 2010, | raised this issue with Mr Brockman and suggested I should take on a
formal role in SJTC. Mr Brockman approved my suggestion in an email dated 26 July
2010 that | would become a consultant or employee of SJTC and my salary would be

split so that some was paid by SJTC. I refer to the full email chain at pages 436 to 437.

27
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 28 of 56

140. In early August 2010, Gordon Howard (who was at that time a director of SJTC) died
suddenly in a house fire so Mr Brockman instructed me to take up a role as director of
SJTC. I complied with Mr Brockman’s instructions and I was formally appointed as a
director of SJTC.

141. The other director of SJTC at that time was Duncan Hall who had been appointed in
January 2009 but he, like Gordon Howard, performed no independent executive function
and followed my and Don Jones’ instructions (which emanated from Mr Brockman). Mr
Brockman wanted two directors in Bermuda and Don Jones could not act because he was

a US citizen.

142. After my appointment as a director of SJTC, Mr Brockman continued (as he always had
done before) to direct the administration of the Brockman Trust. For example, in an
email dated 7 October 2010 (see page 438) he directed me to draft letters to two colleges
that had received donations from the Brockman Trust to announce myself as Gordon
Howard’s replacement and he told me that the purpose of the letter was “towards
continuing the dialog started by Gordon”. After I had prepared a draft, Mr Brockman
sent me his approved version on 13 October 2010 (see pages 439 to 441) which, on his

instructions, | sent out.

143. Mr Brockman also continued to direct the administration of the entities in the Brockman
Trust with regard to financial matters. By way of example, | refer to an email! that he
sent to me on 4 May 2014 to which he attached an employment contract setting out the
terms of Mr Brockman’s role as an executive of Universal Computer Systems (see pages
442 to 459). Mr Brockman instructed me to sign the document on behalf of Spanish
Steps Holding Ltd to guarantee the payments due under the agreement from Universal
Computer Systems to Mr Brockman. As always, | did as 1 was instructed to do and

signed the document and returned it to Mr Brockman.

28
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 29 of 56

Increased responsibility and remuneration package

144. As mentioned above, over the time I was working for Mr Brockman I took on more
responsibilities and between around 2007 and 2010 Don Jones was phased into retirement

so that by around 2010 I had taken over from him completely.

145. During my employment with Mr Brockman my remuneration package increased. | was
always paid a lot less than Don Jones (although | only discovered this later on when |
took over from him) but as | became more experienced | also became more assertive in
my negotiations and in 2014 I pressed Mr Brockman to improve my remuneration

package.

146. In 2014 Mr Brockman determined that my remuneration package would be substantially
increased, with my salary rising from USD 420,000 to USD 700,000 and my bonus
potential increasing from USD 175,000 to USD 800,000. A separate retirement fund was
also established in 2014 into which Mr Brockman agreed to pay USD | million per year
every December. These increases in my remuneration package are recorded in the
attachments to an email which | sent to Mr Brockman on 5 April 2014 at page 460. That
email attached a performance review (see pages 461 to 466) and a compensation memo
(see pages 467 to 468). Notwithstanding these increases, throughout my employment

with Mr Brockman I continued to be paid a lot less than Don Jones had been paid.

147. The performance review and the compensation memo in 2014 produced by Mr Brockman
were stated to be “On Behalf of St. John’s Trust Company (PVT) Ltd” although it was
not limited to my directorship of SJTC and covered everything | did for Mr Brockman.

As I have explained above, only part of my remuneration was paid by SJTC.

Litigation contingency fund

148. Another point I was discussing with Mr Brockman in 2014 was the need to establish a
litigation contingency fund that I could use to deal with a renewed IRS audit or similar

investigation in relation to the Brockman Trust.

29
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 30 of 56

149. As I have already mentioned, ever since the IRS audit in the late 1990s, Mr Brockman
had always been extremely concerned that there might be another audit in the future
which might affect the Brockman Trust. I took the view that if there ever was such an
audit which led to an IRS Investigation then I would want to be sure that there were funds
available to deal with any litigation arising from such an investigation in order to protect
the Brockman Trust. This was clearly in my interests too because it would give me the

opportunity to preserve my position in the structure.

150. This point was recorded at the end of the compensation memo produced by Mr Brockman

and which I have referred to at paragraph 146 above where it was stated that:

“With regards to the litigation contingency fund, this is a subject for further
discussion as to how this is best accomplished — as it is in the interest of all
parties for you not to be exposed or under pressure.”

151. Clearly, if the structure came under attack, my own position would be threatened and that

is what I understood Mr Brockman to mean when he made that comment.

152. I was not satisfied with Mr Brockman’s comments on this issue and | sent him an email
on 6 April 2014 (see page 469) attaching my comments in response to this and other

issues raised by the compensation memo (see pages 470 to 472).

153. Mr Brockman replied with an email on 3 May 2014 (see page 473) to which he attached
his reply to my comments (see pages 474 to 475). In that document, Mr Brockman stated
that:

“Regarding the litigation contingency issue — for the sake of all parties
concerned — this issue must be satisfactorily concluded, Based upon your
comments, it seems that regarding legal expenses that the best answer is that
you be indemnified without limit as long as you are defending the structures.
How this should be memorialized beyond this document is unclear.”

Recruitment of a successor and severance package

154. In the same document, Mr Brockman went on to deal with the need for me to recruit a

potential successor and the arrangements for my severance package, stating that:

30
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 31 of 56

“4) One of your annual goals (that reflect on your bonus attainment) will be
to make progress towards finding, recruiting, and then training a backup for
yourself that will ultimately replace you upon your retirement. I think that you
can agree that the current mode of operation where you have no backup
places an unusual degree of pressure on yourself. Plus from a business
standpoint the current status can only be described as unwise.

5) Certainly to have your backup replace you prematurely would then cause
a return to the current fragile situation would make no business sense for any
party. However to remove this worry, a severance agreement that provides
three years compensation if you should be terminated for any reason other
than “for cause” would be in order.”

Mr Gilbert’s involvement with Mr Brockman

155. To put matters into their proper context, | must also explain Mr Gilbert’s involvement

with Mr Brockman’s off-shore entities.

156. The impression given by reading Mr Gilbert’s affidavits in the Cabarita Proceedings is
that he did not become involved with Mr Brockman’s entities until 2017 and that his only
role was as a director of SJTC and its subsidiaries. However, Mr Gilbert’s involvement
with Mr Brockman in fact goes back to May 2003 when he replaced Andrew Keuls at
ATU General Trust in the BVI and he has performed a much wider role than simply
acting as a director of SJTC and its subsidiaries. I refer to an email from Don Jones dated
29 May 2003 in which he explained to another service provider that Andrew Keuls had

left VP Bank and that James Gilbert was the new contact there (see page 476).

157. As I have already explained, it was during this period in 2003, even before | started, that
Mr Gilbert assumed the “Tina Nash” alias for email communications and | also recall
visiting Mr Gilbert on multiple occasions in the BVI in 2004 and 2005 when Don Jones
would openly refer to Mr Brockman as the source of his instructions in relation to the

entities that Mr Gilbert was dealing with.

158. One of the projects that Mr Gilbert worked on for Mr Brockman in 2004 and 2005, while
at ATU General Trust, was the financing of the construction of a property in Aspen called
Mountain Queen. | refer to an email that Mr Gilbert sent to me about that project on 24
June 2004 (see page 477). Mr Gilbert acted on instructions provided by Don Jones

which, as Don Jones made clear in the meetings with Mr Gilbert which I attended, were

31
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 32 of 56

derived from Mr Brockman. Mr Gilbert told me in later years that he had even visited
the Mountain Queen property, which was intended to be (and subsequently became) one

of Mr Brockman’s homes where he spends about six months a year.

159. In May 2005, Mr Gilbert left ATU General Trust. On his last day there he sent an email
to me and Don Jones setting out his personal email address and telephone number so that
we could contact him about an on-going project if we needed him as he was intending to

travel back to New Zealand before taking on a new job at UBS in Cayman (see page
478).

160. In August 2008, when Mr Gilbert was still at UBS in Cayman, Mr Gilbert agreed to
undertake some accountancy work in relation to the Brockman entities. He did this work
privately rather than through UBS. | refer to an email that Mr Brockman sent to me on
24 August 2008 in which he approved the engagement of Mr Gilbert (see page 479). It

was during this period that Mr Gilbert was assigned the “snapper” email alias.

161. By January 2010, Mr Brockman took the view that we could probably manage without
Mr Gilbert’s assistance and that I should take over Mr Gilbert’s role. I refer to Mr
Brockman’s email to me on 19 January 2010 where he set out his views in this regard

(see page 480).

162. I ultimately gave Mr Gilbert his notice in March 2010 which he was good natured about
as, coincidentally, he had already given notice on his job at UBS to spend a year
travelling. As I reported to Mr Brockman at the time, this was a fortunate outcome
because it would have been difficult to contact him while he was travelling and he would
have been travelling with his computer and data through the US and other tax-aggressive
countries which I knew would have been a security concern for Mr Brockman. Mr
Brockman agreed that this was a “good outcome” (see his email to me dated 9 March
2010 at page 481).

163. In accordance with Mr Brockman’s comments quoted at paragraph 154 above, one of my
tasks was looking for someone to act as my backup and potential successor. | was
originally looking for someone much younger than me who could potentially take over

from me when | eventually retired but by the end of 2016 I had not been able to identify

32
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 33 of 56

anyone suitable for that role. However, Mr Brockman needed someone to at least act as

a backup for me and Mr Gilbert was identified as a suitable candidate for this role.

164. As I have explained above, by the end of 2016, Mr Gilbert had had a longstanding

connection to Mr Brockman and entities associated with Mr Brockman.

165. He had departed his role on friendly terms in 2010 and from time to time Mr Gilbert had

been considered for further involvement in the Brockman Trust thereafter.

166. Ina“to do” list dated 16 May 2012 (see pages 422 to 435) under the heading “PROJECTS
— OTHER’ it is recorded that Mr Brockman instructed me to enlist Mr Gilbert as a backup
signatory for Point Investments, Ltd (an extremely valuable investment holding company

within the Brockman Trust structure).

167. Mr Gilbert duly became a back-up signatory for Point Investments, Ltd in October 2012
and this position was recorded in a “to do” list dated 29 September 2014 (see pages 482
to 497). Mr Gilbert came to Bermuda in October 2012 and met with Bermuda
Commercial Bank for this purpose (see pages 498 to 499). I refer also to an email that I
sent to Bermuda Commercial Bank attaching a resolution appointing Mr Gilbert as a

backup signatory for the accounts held at that bank (see pages 500 to 501).

168. Also in the “to do” list dated 16 May 2012, under the heading “PROJECTS — TRUSTEES
& TRUST PROTECTORS”, Mr Brockman wrote:

“begin to consider how to provide backup to Evatt — qualifications are:
-accounting background
-not a US citizen
-capable of acquiring a Bermuda work permit of at least 10 years
-might discover someone thru the scholarship program

-James Gilbert is an interim backup for Evatt, should the emergency need
arise,
-he is from NZ and currently works for UBS in Cayman — age 40 +- very
Jamiliar with Edge and Cabot — wife is English -

-Evatt is going to seek assistance from Kalamazoo to locate a more junior

accountant preferably from NZ or Australia that is interested in a long term
career in the offshore world’

33
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 34 of 56

169. In asubsequent “to do” list dated 19 March 2013 under this section the instruction “need

James Gilbert contact information” (emphasis in original) was recorded (see page 505).

170. On 22 March 2013, I sent an email to Mr Gilbert asking for his contact information to
which he responded later that day (see pages 515 to 516). I provided Mr Gilbert’s

personal contact information to Mr Brockman on the same day (see page 517).

171. I also raised the possibility of Mr Gilbert coming to work for Mr Brockman in an email
to Mr Brockman on 20 March 2015 (see page 518) when I referred to a meeting I had
with Mr Gilbert and mentioned that he might be an option for employment with the

Brockman structure and that | knew he would like to move on from UBS.

172. The possibility of Mr Gilbert acting as my back-up remained on the “to do” lists
thereafter. For example this item remained in the “to do” list dated 13 January 2016 (see
pages 375 to 390) under the heading “PROJECTS - TRUSTEES & TRUST
PROTECTORS”.

173. I had some discussions with Mr Gilbert about him coming to work as my backup in
November 2016. | refer to an email exchange we had following the birth of his second
child, in which we discussed how to deal with work permit issues and agreed that a
Tangarra entity would be incorporated in Cayman for this purpose. He sent me a copy
of his then current employment contract as an example of how his employment contract

for his new role might be structured (see pages 519 to 539).

174. Mr Gilbert was subsequently engaged to act as my backup and began working with me

on the Brockman Trust structure in March 2017.

175. Mr Gilbert’s primary occupation was described as financial controller in the Cayman
Temporary Work Permit he obtained in May 2017 (see pages 540 to 543). His role was
to look after all accounting and investing in the Brockman Trust structure. He was also
a backup to me, which meant that he had to be added to all the bank accounts as a

signatory (and accordingly had full access to all bank statements).

34
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 35 of 56

176. He immediately became involved in the operation of the structures. | refer, for example,
to an email exchange between us on 11 and 12 March 2017 (see pages 544 to 545) and
to a subsequent email exchange from 19 April 2017 where we discussed some accounting
work he was doing to do in relation to Point Investments, Ltd (see pages 546 to 547). I
also refer to a detailed email discussion we had concerning the audit of Point Investments,
Ltd between 26 and 28 April 2017 (see pages 548 to 551).

177. Wealso set up a dropbox account so that I could share documents with him that he needed
to carry out the tasks he was working on. This is recorded in an email exchange between

me and Mr Gilbert on 21 and 22 March 2017 (see pages 552 to 553).

178. Subsequently, in June 2017, he was appointed an additional director of SJTC and the
underlying companies. However, just as my appointment as a director of SJTC was
incidental to my broader role working for Mr Brockman so too Mr Gilbert’s position as
a director of SJTC or the other entities in the Brockman Trust structure was incidental to

his role.

179. Mr Gilbert has also given the impression in his evidence that his role prior to my
departure in September 2018 was purely on the charitable side of the Brockman Trust
structure. For example, at paragraph 7 of his second affidavit in the Cabarita Proceedings

he stated that:

“In March 2017, Mr. Tamine hired me as a Financial Controller to provide

services to St. John’s and the Trust. This was a full time role. I began assisting
with some of the accounts and working to oversee the charitable activities of
the Trust. I was drawn to the role because it offered an opportunity to make
a meaningful difference in the world through the management and expansion
of the charitable activities of the Trust, including supporting the next
generation of leaders and supporting cutting edge medical research. In June
2017 (when Mr Tamine was the sole director since his co-director Duncan
Hall had resigned on 6 April 2013), Mr. Tamine indicated that he wished to

appoint me as a second director of St. John's and he adopted a resolution

doing so (pages 74-75). We served as co-directors from that time until his

resignation on 28th September 2018. While we served as codirectors, Mr.

Tamine focused on the investment and business side and frequently interacted
with third parties on investment and business matters while I focused in the

first instance primarily on the charitable activities.”

35
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 36 of 56

180. This is nonsense. As indicated above, Mr Gilbert was hired to work on the investment
and business activities of the structure. Indeed, he told me that the opportunity to work
on the investment side was one of the reasons he was attracted to the position. Other
than a short period of time when we were flooded with scholarship applications (which
were handled not only by Mr Gilbert but also by me and my wife and anyone else we
could find to rope into the task), any involvement he may have had with charitable

activities during the time that we were both involved in the Brockman Trust was minimal.

Mr Brockman’s continued involvement in the Brockman Trust

181. Mr Gilbert has made a number of carefully worded statements in his evidence in the
Cabarita Proceedings and in the JR Proceedings to try and give the impression that
following my departure in September 2018 he does not have any communication (directly
or indirectly) with Mr Brockman or receive directions from him with regard to the
administration of the Brockman Trust, and to minimise his own connections to Mr
Brockman.

182. At paragraph 15 of his third affidavit in the Cabarita proceedings, for example, he stated
that:

“Mr. Padula says that Mr. Tamine has always acted on the basis that Mr.
Brockman controlled the Trust. That has not been my experience as director
of St. John’s. I have been on conference calls in relation to the Trust's
charitable activities, specifically the Brockman Scholarship Program and the
Medical Research Grant Program and Mr Brockman has also been on those
calls. Mr. Brockman has never given me instructions or directions regarding
the operation of the Trust and I have always been guided by my duties as a
director and St. John’s’ fiduciary duties to the Trust.”

183. On the basis of my experience working for Mr Brockman, and dealing with the Brockman
Trust structure for over 14 years, I believe that these statements, in so far as they suggest
that Mr Brockman does not continue to direct the administration of the Brockman Trust

to this day, are untrue.

184. Even if, today, Mr Brockman’s directions in relation to the Brockman Trust structure are
communicated through intermediaries such as the US law firm Miller & Chevalier

(whom I know from personal experience have been working closely with Mr Brockman

36
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 37 of 56

for many years — see for example my email exchange with Mr Brockman from June 2013
in which Mr Brockman confirmed that he had communicated with George Hani at Miller
& Chevalier to deal with a conflict issue (see page 554)) rather than through direct
communications between Mr Brockman and Mr Gilbert, as I have already said Mr
Brockman has throughout the life of the Brockman Trust made all material decisions in
relation to it and it is not realistic to suggest that he has suddenly stopped doing so. |
believe that Mr Brockman will have continued to make all important decisions in the
administration of the Brockman Trust, including the decision to pursue the Tangarra
Proceedings, the Cabarita Proceedings, and the JR Proceedings. It is simply not in Mr

Brockman’s nature to take a back seat and leave these decisions in the hands of others.

185. Mr Brockman’s association with Miller & Chevalier is deep and longstanding. By way
of example I refer to an email Mr Brockman sent to me on 17 October 2006 (see pages
555 to 556) in which he described an occasion on which he personally went to Miller &
Chevalier’s offices in Washington DC to “inquire after their retention of documents
related to the 1992-1996 tax issues”.

186. He went on to explain how he had reviewed a large number of their files “a page at a
time” because he “wanted to shred personally anything that was super sensitive before
turning them over to the outside document shredding and destruction service” before
urging me and Don Jones to exercise caution before providing any documents to law
firms in the future because of the likelihood that they would be retained. He concluded
by stating that “/iJn general, I was super-impressed with the organization and
thoroughness of M&C”.

187. I have been informed by my Bermudian attorneys that representatives of Miller &
Chevalier (who also acted for me personally between 2016 and 2018) have been present
at every significant hearing in the Cabarita Proceedings, the JR Proceedings, and the

Tangarra Proceedings, as well as some minor hearings such as directions hearings.

188. I have no doubt that Mr Brockman continues to have a very close working relationship
with Miller & Chevalier to this day and that he has used that relationship to direct the
proceedings that have been brought against me and against Cabarita, as well as the JR

Proceedings.

37
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 38 of 56

Mr Brockman’s involvement in the Cabarita Proceedings

189. I note that Mr Brockman has intervened in the Cabarita Proceedings through the letter of
support for Mr Gilbert which was sent on his behalf by Cox Hallett Wilkinson and which
was exhibited to Mr Gilbert’s second affidavit (see pages 557 to 558). That letter can
only have been sent as a result of communications (directly or indirectly) between Mr
Gilbert and Mr Brockman.

190. Moreover, even Mr Gilbert acknowledges that Mr Brockman was formally joined to the
Trust Proceedings in July 2019 and that, apparently in the capacity as a representative of
the individual beneficiaries, he was represented at the hearings which took place before
Justice Subair Williams on | November 2019 and 19 December 2019.

191. Therefore, at the very least, Mr Gilbert has at all material times had a formal mechanism
for communicating with Mr Brockman and consulting with him (if necessary through his
Bermudian counsel, Cox Hallett Wilkinson) as to whether what | said in my Defence in
the Tangarra Proceedings about Mr Brockman’s role in the payments I received from the

Brockman Trust structure was correct.

192. This point is even more pertinent in circumstances where Mr Gilbert has since confirmed
that he sought and obtained Beddoe relief in the Trust Proceedings authorising the use of

funds held on the terms of the Brockman Trust to pursue the Cabarita Proceedings.

193. Since Mr Brockman has been a party to the Trust Proceedings throughout the relevant
period, at the very least in that context he would have been formally on notice of the
allegations made against me which must surely have been used to justify the pursuit of
the Cabarita Proceedings and yet it appears very unlikely that the Court in the Trust
Proceedings was told by Mr Brockman or Mr Gilbert that Mr Brockman had approved

all of my remuneration that | now am now wrongly accused of stealing.

Delaying access to the emails on the “encrypted server”

194. Lastly, Mr Brockman has always been aware that the emails I needed to defend myself

against the allegations of theft, to which I refer in detail below, were contained on the

38
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 39 of 56

“encrypted server”. He would also have been aware that I would not have access to those
emails for so long as a protocol for reviewing the materials seized by the BPS could not

be agreed.

195. It was clearly in Mr Brockman’s interests to delay the release of those documents to me
(so that I would not have the materials to be able to defend myself and Mr Gilbert could
continue trying to destroy my credibility as a potential witness in any prosecution against
Mr Brockman in the meantime), and to the US authorities (so that the materials seized
by the BPS could not be used in their investigations against Mr Brockman). I believe
that Mr Gilbert sought to delay the release of the BPS documents on Mr Brockman’s

instructions in order to further Mr Brockman’s interests.

Allegations that I stole money from the Brockman Trust

196. As I have indicated above, a very prominent part of the evidence and submissions put
forward by Mr Gilbert at the ex parte hearing in support of the Injunction was the
allegation that | have stolen money from the Brockman Trust. I can only assume that

these same allegations have been made against me in the Trust Proceedings.

197. For the reasons set out below | am now in a position to demonstrate that these very serious
allegations of dishonesty and theft, which were of central importance to Mr Gilbert’s case
and had a decisive influence on the Court’s decision to grant the Injunction in the

Cabarita Proceedings, should never have been made, at least not in unqualified terms.

198. In particular, in his first affidavit in the Cabarita Proceedings, Mr Gilbert:

(1) (at paragraph 9) stated that SJTC “has been engaged in significant litigation with
Mr Tamine regarding, among other things... his theft of more than $20 million of
Trust funds” (emphasis added).

(2) (at paragraph 10) referred to a worldwide freezing injunction obtained against me
in England in response to which I “agreed to deposit $16.8 million into court”, that
SJTC “discovered a further unexplained transfer of $5.395 million to Tangarra”

(emphasis added) in the course of preparing the application for that freezing

39
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 40 of 56

injunction, and he went on to refer to my agreement to repay “an additional
UK£5million that [Mr Tamine] authorized to be transferred to Herbert Smith
Freehills for his personal legal fees’.

(3) (at paragraph 11) he said that “/t/he fact that Mr Tamine has recently agreed to
repay well over $25 million to the Plaintiff without admitting that he should never
have taken such funds is extraordinary” (suggesting that there is no honest

explanation for the payments).

199. The skeleton argument in the name of SJTC for the ex parte hearing in the Cabarita

Proceedings also stated at paragraph 4 (see pages 112 to 113) that:

“St John’s has commenced litigation against Evatt Tamine, a former (and, for
a number of years, sole) director, for, in part, stealing trust assets of a value
of more than $20 million and St John’s seeks a full accounting to determine
whether Mr Tamine has stolen additional trust assets.”

(emphasis added)

200. The skeleton argument returned to this theme at paragraph 23 (ironically in the section

headed “Full and Frank’), where it was stated (see page | 18) that:

“After a year of contentious litigation with St John’s over the more than $20
million that he stole from the trust funds, Mr Tamine on the same day that
St John’s was given notice of these purported appointments agreed to repay
all the money while claiming that he was entitled to it. In his defence, Mr
Tamine now claims that most of the money was for future services over a
period of 6 years, though he previously told the bank that it was in satisfaction
of money owed to hum under a contract based on percentage of assets. Mr
Tamine offered no explanation as to why, if the money was for future services,
he refused to return it upon his resignation...The concern is that this is an
attempt by Mr Tamine to temporarily repay the money to St John’s until his
self-appointed directors can reconsider the litigation against him (or avoid
repaying it at all).”

(emphasis added)

201. Mr Adamson developed this point in his oral submissions on 6 November 2019 (see page

141), stating that:

40
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 41 of 56

“So you have someone who has removed $20 million of assets or more, given
differing explanations for why he has done it in circumstances which appear
to_cry out that this was dishonest, you have got someone who has given
explanations for why he has refused to hand over Trust documents which have
been found to be wrong or incorrect, or simply untruthful by an English High
Court Judge; in other words, my Lord, we have serious concerns about Mr.
Tamine.”

(emphasis added)

202. These unqualified allegations of theft and dishonesty were also recorded in the Court’s

203.

204.

judgment dated 26 March 2020 at paragraph 4 (see page 264) where it is stated that:

“Mr Adamson advised that SJTC has commenced litigation against a Mr
Evatt Tamine, a former director of SJTC, for, in part, stealing trust assets of
the value of more than $20 million and SJTC is currently seeking, in separate
proceedings pending in this Court, a full accounting to determine whether Mr
Tamine has stolen additional trust assets.”

The allegations against me also formed an important part of the Chief Justice’s reasoning
for granting the Injunction, with the Chief Justice stating in his short judgment on 6
November 2019 (see page 181) that:

“Having regard to the underlying background of this matter, in that St. John’s
Trust Company is engaged in substantial litigation and the recovery of assets
Jrom Mr Tamine and it has been suggested, and I put it no higher, that the
appointment of these two Directors may end up seriously affecting the course
of that litigation and the course of those proceedings pending, I think, on
balance, the appropriate order to make is to restrain the new Directors from
acting as Directors pending the determination of the inter partes hearing.”

I set out below in turn the evidence which shows that unqualified allegations of theft and

dishonesty should never have been made, relating to:

(1) The payment of USD 5.395 million which I received (through Tangarra) in March
2016 (“the USD 5.395m Payment”).

(2) The payment of USD 16.8 million which I received (through Tangarra) in August
2018 (“the USD 16.8m Payment”).

4)
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 42 of 56

(3) The payments totalling £5 million which were paid to Herbert Smith Freehills
(“HSF’”) on my behalf in September 2018 (“the HSF Monies”).

(4) The repeated insinuation that there may be further, as yet unspecified, assets from
the Brockman Trust structure that could have been dishonestly misappropriated by
me and in relation to which | am said to have refused to provide an account (“the

Accounting Allegation”).

The USD 5.395m Payment
205. The context in which the USD 5.395m Payment was made is as follows.

206. In the course of 2015, Mr Brockman and | were discussing potential locations for the
headquarters of the Brockman Trust. One option that we were discussing was Bewdley,
a property that was owned by my wife’s family through a trust in which both my wife

and her mother were beneficiaries.

207. Ina visit to Bermuda in May 2014, Mr Brockman and his son, Robert T Brockman II,
visited Bewdley for the purpose of inspecting the property and assessing its suitability
for the headquarters for the Brockman Trust. The visit was arranged through a local real
estate agent. Bewdley had by that point been on the market for several years with an
asking price in excess of USD 8 million but no one had been interested at that price level.
On the same trip, Mr Brockman and his son set up the encrypted email server using the

domain name “@hannah.com”.

208. The idea was that my wife would acquire Bewdley and then SJTC would enter into a
lease to use it as the headquarters of the Brockman Trust. Mr Brockman sent an email to
me (using the “encrypted server”) about this possibility on 30 June 2015 (see pages 559
to 560) in which he listed some of the pros and cons of the possibility of buying Bewdley
for this purpose.

209. ‘I pressed Mr Brockman for a decision on this issue on 14 November 2015, by which
time, as I understood matters, my wife had reached a preliminary agreement with her
mother to purchase Bewdley for a price of USD 5,202,000 (or USD 5,523,000 on an

instalment payment scheme).

42
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 43 of 56

210. Mr Brockman responded with his views on the proposal in an email on 3 December 2015.

211. I responded by email on 4 December 2015, summarising the proposal for the purchase
of Bewdley using a loan from the Brockman Trust structure to me (which would be repaid

from my remuneration package) in the following terms:

*. Interest on the loan to acquire the property and the landlord's contribution
to the refurbishment is set at 3.5%.
- No drawdown on bonus or December investment allowance until the loan is

paid in full.

This should ensure that the loan is paid in full sometime in 2017.

- These sums are deemed as paying down the loan on the following dates:
Bonus — 1 January (regardless of when bonus is declared).

Investment allowance — 1 December

- Tenant is obliged to pay interest monthly in advance. This is made easier
with the set pay down dates.”

212. Mr Brockman replied on 6 December 2015 approving my summary save for pointing out

that the tenant (i.e. SJTC) would pay rent rather than interest.

213. The email exchange between me and Mr Brockman which is described at paragraphs 209
to 211 above is at pages 561 to 564.

214. Following that discussion, the transaction progressed and | sent an update by email to Mr
Brockman on 26 March 2016 (see page 565) explaining that we were close to completing
the acquisition of Bewdley for a purchase price of USD 4.8 million (plus various other
costs including anticipated stamp duty). I attached to that email a draft loan agreement
between Spanish Steps Holdings Ltd (a company within the Brockman Trust structure)
and me (see pages 566 to 574), a promissory note (see pages 575 to 577) and a
spreadsheet showing the source of the funds for the transaction as well as the schedule

for repayment (see pages 578 to 579).

215. Ultimately, the transaction resulted in a payment of USD 4.25 million to my wife’s
mother, upon which no stamp duty was payable. The additional monies were used for
the renovation of the property because it cost a lot more than | had originally anticipated
to renovate Bewdley to bring it up to the standard that Mr Brockman expected for the

property to serve as the headquarters of the Brockman Trust.

43
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 44 of 56

216. On the basis explained above, until | was notified of the Tangarra Proceedings in which
the USD 5.395m Payment was claimed, I had considered that the outstanding loan had
been repaid by the end of 2017, having been off-set against my remuneration for 2016
and 2017. Mr Brockman also considered that the full amount had been repaid as we
discussed and agreed in 2017 how much the payments in respect of my remuneration had

to be reduced to take into account the repayment of the USD 5.395m Payment.

217. 1 believe the emails referred to above (to which | did not have access until after the
Court’s judgment in the JR Proceedings) make clear that I received the USD 5.395m
Payment in good faith and with the express agreement and authorisation of Mr

Brockman.

218. Before Mr Gilbert permitted the serious accusations to be made against me he ought, at
least, to have made enquiries of Mr Brockman and Mr Brockman ought to have
confirmed his authorisation of the payment. Given that Mr Gilbert says that the Cabarita
Proceedings were authorised by the Court in the Trust Proceedings I can only assume
that either Mr Gilbert failed to make enquiries or Mr Brockman has failed to confirm the

true position (despite Mr Brockman being a party to the Trust Proceedings).

The USD 16.8m Payment

219. The context in which the USD 16.8m Payment was made is set out below.

220. It has been falsely implied by Mr Gilbert that | “fled” Bermuda to go to the UK after a
search warrant had been executed at the home office of a Houston-based lawyer, Mr

Carlos Kepke. This is untrue.

221. My wife and I had first decided that we wanted to move to the UK in the course of 2017.
The reason for the move was that we wanted to send our daughters to school in the UK
but we wanted them to attend as day students rather than going to boarding school. We

were therefore planning to re-locate to the UK while our daughters were at school there.

44
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 45 of 56

222. As was well known to Mr Gilbert, my family was already living in the UK from April
2018 as my children had by then started attending school there as day students and from
then onwards I spent a great deal of time there. I had actually planned to move to the UK

full time from September 2018, something which James Gilbert knew better than anyone.

223. Mr Gilbert and | had extensive conversations from at least April 2018 about me working
from the UK (I refer to an email exchange at pages 580 to 582 by way of example) and
how, in time, I would support his move from the Cayman Islands to live and work in the
UK or New Zealand once his children were older and would need better schools. Mr
Gilbert and | scheduled work calls to suit both UK and Cayman times. In July 2018, Mr
Gilbert and I also arranged a mutually convenient time for a work trip where we would
meet in London in September 2018 (I refer to the email correspondence between us on

this issue at pages 583 to 586), with Mr Gilbert knowing that | was in the UK.

224. Therefore, as | made clear in my Defence in the Tangarra Proceedings, | had been

planning to move to the UK with my family for several months before September 2018.

225. In the course of preparing to move to the UK full time, | considered my personal tax
position and realised that if | was to continue being remunerated every year at the level
which I had been paid in the years leading up to 2018 then | would be likely to incur very

substantial UK income tax.

226. | therefore took some tax advice in late 2017 (in which | do not waive privilege) as to
how my remuneration could be structured in the most tax efficient way. The upshot was
that the most tax efficient way forward was for Mr Brockman to pay me an advance of
six years’ salary (since | was planning to remain in the UK for six years) which | could
then, entirely lawfully, remit to the UK as needed and upon which remitted sum I would
pay tax as a non-domiciled resident of the UK. Since my total annual remuneration
package at that time amounted to USD 2.6 million, an advance of 6 years’ salary

amounted to USD 15.6 million.

227. I had raised the proposal of a salary advance with Mr Brockman orally in telephone
conversations going back as far as the spring of 2018 but in early August 2018 Mr

Brockman asked me to put the request in writing.

45
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 46 of 56

228. I did this in an email which I sent to Mr Brockman on 11 August 2018, setting out the
tax position as I understood it to be and making my request for an advance of USD 15.6
million (see pages 587 to 588). I attached to that email a copy of the compensation memo
that Mr Brockman had sent me in July 2015 to show that my total annual remuneration

had been agreed at USD 2.6 million (see page 589).

229. At the end of my email to Mr Brockman | stated that if he was in agreement with my
proposal, I suggested that the funds should come from Point Investments, Ltd through
Spanish Steps. I also explained that there was time pressure because I needed to have

the position sorted out before the start of September 2018 (i.e. before | moved to the UK).

230. Mr Brockman did not respond immediately to my email (as explained above, it would
often take him several weeks and sometimes months to respond to my requests and |
might have to chase him several times before | would get a response either by email or

by telephone).

231. On 15 August, subsequent to sending Mr Brockman the email on 11 August 2018, a
search warrant was executed on the home of Mr Kepke, a US attorney who had
previously provided advice to Mr Brockman in relation to the Brockman Trust. Mr
Kepke called me that day to inform me that Mr Brockman’s name was listed in the
warrant as was mine as well as a number of entities and other people. | immediately

called Mr Brockman to inform him.

232. Mr Brockman had given me a standing instruction that if a situation such as this were
ever to occur then I should call George Hani (at Miller & Chevalier) and inform him. I

did this very shortly after | had spoken to Mr Brockman.

233. In the days after the raid of Mr Kepke’s offices, Mr Brockman and I had a number of
conversations via the secure telephone application, Silent Phone, about Mr Kepke and
the potential ramifications of that development. Mr Brockman's fear was how Carlos
Kepke’s knowledge of the Brockman Trust’s arrangements might damage him and the
Trust and trigger an investigation from the IRS. I cannot now recall precisely how many
times I spoke to Mr Brockman. | no longer have access to the mobile phone I was using

at the time and in any event I believe that the Silent Phone system does not keep a record

46
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD_ Page 47 of 56

of communications, so I have no way of checking the call history. However, I do recall
that each time I spoke to Mr Brockman in the days after the raid he sounded extremely

worried, in a way which I had never heard before.

234. During one of those conversations on either 16 or 17 August 2018 (I cannot now recall
which day it was), as the matter was time critical, | pressed for an answer to the request
set out in my email of 11 August 2018. Mr Brockman agreed to the proposal and
authorised the payment of the USD 15.6 million and he said something along the lines of
“in the circumstances, it is the right thing to do”. This was not the main purpose of our
call, which was mainly taken up dealing with the aftermath of the raid on Mr Kepke, but

was a short point of house-keeping which we did not discuss at any great length.

235. I should say that in my Defence in the Tangarra Proceedings | stated that the amount was
USD 15.4 million but that is an error and I confirm that the correct amount is USD 15.6

million as supported by my contemporaneous email request from 11 August 2018.

236. However, given how worried Mr Brockman sounded on the phone when | spoke to him
in the aftermath of the raid on Mr Kepke, I became concerned that the Brockman Trust
structure could be challenged by the US authorities. | knew that if that happened, | would
need substantial funds (as I had previously discussed with Mr Brockman) to cover legal
expenses, but that this could become difficult if the assets of the Brockman Trust

structure were ever frozen in the course of an investigation.

237. I therefore took the decision, in accordance with my agreement with Mr Brockman as
recorded in the quotation at paragraphs 153 above, to withdraw additional funds of USD
1.2 million, in addition to the USD 15.6 million which was an advance on my
remuneration, for the purpose of establishing a litigation contingency fund. Accordingly,

the USD 16.8m Payment was made on 17 August 2018.

238. Mr Gilbert has sought to make something of the fact that he was not informed of this
payment. There is nothing in this. There was no universal practice of informing Mr
Gilbert of every payment. Furthermore, Mr Brockman had a strict policy that employees
should not discuss or disclose their compensation arrangements with other employees.
Mr Brockman took this very seriously and considered a breach of this rule to be a

sackable offence (I only found out what Don Jones had been earning many years after

47
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 48 of 56

the event when I was looking through some old documents and Mr Brockman was very

unhappy about that).

239. For the reasons set out above, I received the USD 16.8m Payment in good faith as the

payment had been authorised by Mr Brockman.

The HSF Monies

240. It was wrong for Mr Gilbert to imply that I had misappropriated the HSF Monies since
Mr Gilbert personally authorised those payments.

241. I acknowledge that I requested the HSF Monies, which I believe I was entitled to under
the bye-laws of SJTC and/or Spanish Steps, but the key point is that Mr Gilbert knew
about those payments from the outset and there was nothing secretive or underhand about
them. | refer to the payment instructions Mr Gilbert gave on 6 September 2018 and 8
September 2018 respectively authorising the payment of a total of £5 million to HSF (see
pages 590 to 593).

242. The mere fact that Mr Gilbert has now changed his mind as to my entitlement to those
payments does not justify the insinuation that | had somehow stolen that money and, at
the very least, Mr Gilbert ought to have made it clear (in the Cabarita Proceedings and in
all other proceedings) that he was personally involved in paying the HSF Monies so that
there could be no suggestion that those monies had been stolen or taken without his

knowledge.

243. Instead, he referred to the HSF Monies in the Cabarita Proceedings in such a way as to
give the impression that I might have stolen that money. That was entirely wrong and

unfair.

244. Furthermore, I consider that it is deeply ironic that Mr Gilbert himself now seeks to rely
(in his submissions in relation to costs issues) in the Cabarita Proceedings on the very
same bye-law of SJTC which I relied on in order to claim an indemnity from SJTC so as
to avoid liability for the costs he has incurred by acting without authority in the name of

SJTC.

48
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 49 of 56

245. On 7 September 2018, Mr Gilbert also arranged for a payment of USD 2.5 million to be
paid to Miller & Chevalier, the purpose of the payment being described as “Evatt Tamine
retainer” (see pages 594 to 595). Mr Gilbert has never complained about this payment
or suggested that I am obliged to repay it. As this transfer makes clear, Miller &
Chevalier have advised me personally and therefore should not have been working with

Mr Gilbert to pursue claims against me.

The Accounting Allegation

246. Mr Gilbert has also repeatedly insinuated that, in addition to the sums referred to above,
there is somehow a possibility that I could have stolen other funds from the Brockman

Trust structure.

247. As Mr Gilbert well knows, that insinuation is completely unjustified. The simple fact of
the matter is that from before | left SJTC and at all material times since then, Mr Gilbert
has had complete and unfettered access to the bank accounts and bank statements of all

relevant bank accounts of entities within the structure.

248. Therefore, if there are any payments or transfers recorded in those bank statements which
Mr Gilbert genuinely considered are not properly explained he could at any time have

sought to raise such transactions with me and sought an explanation.

249. The fact of the matter is that Mr Gilbert did not question any other transactions in the
period of almost 14 months between the start of his review of those bank statements
following my departure in September 2018 and the ex parte hearing in the Cabarita

Proceedings in November 2019 (and has not done so since).

250. In those circumstances, I believe it is grossly unfair and misleading for Mr Gilbert to
insinuate that he has somehow been deprived by me of the information he needs to
investigate and identify possible misappropriations of trust funds. At the very least, any
fair presentation of his case would have required him to make it very clear that he has
(and has always had) access to all of the relevant bank accounts and statements for those
accounts and was therefore in a position to query any payment which he did not consider

had been properly explained.

49
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 50 of 56

Allegations that I left SJTC with no access to its documents

251. Another misleading theme of Mr Gilbert’s evidence is that after 1 moved to London he

was left with none of the documentation he needed to administer the Brockman Trust.

252. By way of example at paragraph 23 of his second affidavit in the Cabarita Proceedings,
he stated that:

“After Mr Tamine’s resignation on 28" September 2018, St John’s repeatedly
asked him to provide at least copies of the Trust’s documents since all other
copies had been taken by the Bermuda Police in their search of Mr Tamine’s
house.”

253. This implies that aside from the copies of the documents that I had, there were no other

copies of the documents. That is simply untrue.

254. I accept that I did not hand over my copies of the documents to Mr Gilbert until I was
ordered to do so by the English Court. The period from September 2018 onwards was
very difficult for me. My circumstances had changed radically in the space of a few
weeks. Throughout the relevant period from September 2018 onwards I took advice from
HSF and also from Leading Counsel (in which privilege is not waived). Ultimately I felt

I had no option but to be extremely cautious about providing information to Mr Gilbert.

255. As I have already mentioned above, Mr Gilbert always had access to the relevant bank

accounts in the structure and to the statements for those accounts.

256. Furthermore, Mr Brockman has at all times had a full copy of the data relating to the
Brockman Trust structure which | kept regularly updated. As | have already explained,
the copy of that data which was in Mr Brockman’s possession when | resigned from
SJTC in September 2018 was updated to the middle of June 2018 when | met him in
Rome and gave him an SD card containing a full copy of the database I had maintained

up until then.

257. In truth, Mr Gilbert could have obtained all of this data from Mr Brockman very easily.
Mr Gilbert certainly did not need to pursue litigation against me to obtain documents

relating to the Brockman Trust structure.

50
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 51 of 56

258. Since Mr Gilbert says that the proceedings in England, including the application for
delivery up of documents, were authorised in the Trust Proceedings in this jurisdiction |
can only assume that Mr Brockman was, at the very least, formally notified that Mr
Gilbert claimed not to have the trust documentation. If Mr Brockman was notified in this
way, it is truly extraordinary that he did not tell this Court that he had a copy of the

documentation that was complete up until the middle of June 2018.
Insinuation that I am the target of the DoJ’s Investigations

259. Mr Gilbert has also insinuated that I was originally the true target of the DoJ’s

investigations.

260. It is now clear that this insinuation was incorrect in view of the letter that the DoJ sent to

Miller & Chevalier dated 4 March 2020 (see page 596). As the DoJ stated in that letter:

“As we discussed at our meeting in December 2018, and as you are aware,
the primary target of this criminal investigation is Mr. Tamine 's former
employer, and the entities that this individual controls, including St. John's
Trust Company, Spanish Steps, Point Investments and the A. Eugen
Brockman Charitable (Children's) Trust. Evatt Tamine was never a primary
target of our investigation. Previously, he was a subject of our investigation
only as a nominee/employee/agent of his employer. As you know he is no
longer a target, and instead is a cooperating witness with statutory immunity.
Representations to the Court in Bermuda to the contrary by Conyers, Dill &
Pearman Limited (Conyers) are inaccurate and disingenuous. Specifically,
representations that Evatt Tamine is the target of this criminal investigation,
or that St. John’s Trust Company is an uninvolved third party, are false.”

261. In the circumstances, Mr Gilbert can have no excuse for continuing to falsely assert that

he believed I was the target of the DoJ investigations at any time after December 2018.

The Trust Proceedings

262. It is also clear that, in the Cabarita Proceedings, Mr Gilbert has systematically misled the
Chief Justice in relation to what has happened in the Trust Proceedings. I also have
serious concerns that Mr Gilbert has misled the Court in the Trust Proceedings

themselves.

51
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 52 of 56

263. At this point, the only information I have about the Trust Proceedings is Mr Gilbert’s
self-serving account in his fourth affidavit and the Redacted Order (which, as indicated
above, was provided only on 15 April 2020 even though there was nothing to prevent Mr

Gilbert from providing a copy of the Redacted Order immediately after it was made).

264. As Ihave explained above, I only became involved directly in the structure in 2004 so I
was not involved in any of the constitutional changes in relation to the Brockman Trust

in the course of the 1990s.

265. However, I do have a record of the constitutional documents for the Brockman Trust

from the period before I became involved including the following documents:

(1) A Deed of Retirement and Appointment and Change of Proper Law dated 10
August 1993 (see pages 597 to 600).

(2) An Order of the Royal Court of Guernsey dated 28 October 1993 (see page 601).

(3) A Deed of Removal and Appointment and Indemnity dated 20 December 1994 (see
pages 602 to 604).

(4) A Deed of Removal, Appointment and Indemnity dated 6 March 1995 (see pages
605 to 607).

(5) A Deed of Removal, Appointment and Indemnity dated 29 October 1997 (see pages
608 to 610).

(6) A Deed of Removal, Appointment and Indemnity dated 15 April 1998 (see pages
611 to 613),

(7) <A Deed of Removal, Appointment and Indemnity dated 17 March 1999 (see pages
614 to 616).

(8) An Order of the Supreme Court of Belize dated 16 April 1999 (see pages 617 to
618).

52
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 53 of 56

(9) A Deed of Retirement and Appointment and Change of Proper Law dated 10 May
1999 (see pages 619 to 621).

266. I do not yet know why Mr Gilbert says any of these instruments was partially or wholly
ineffective but I do know that Conyers twice considered the trust documents in the late
1990s when Mr Brockman was considering a potential sale of Universal Computer
Systems (so that the identity of the proper trustee would have been important for the
purposes of any transaction) and yet Conyers raised no concerns at that time as to the

validity of SJTC’s appointment as trustee of the Brockman trust (see pages 622 to 624).

267. Miller & Chevalier (and in particular George Hani who has been heavily involved in the
proceedings brought against me and Cabarita to the extent that | am informed by my
Bermuda attorneys that he sat next to Mr Gilbert for most of the hearing in the Cabarita
Proceedings on 19 and 20 February 2020) had access to all of the Brockman Trust
constitutional documents during the IRS audit in the late 1990s. The Brockman Trust
constitutional documents had also been provided to Miller & Chevalier in 2013 in
relation to a potential charitable donation to Centre College which they were involved
with at that time. The constitutional documents were again provided to Miller &
Chevalier in the course of 2017 or 2018 at which time we were considering establishing

a new trust structure.

268. Such information as Mr Gilbert has so far provided about the Trust Proceedings is

extremely troubling.

269. First, it will be apparent from the face of the Redacted Order that Mr Gilbert has gone to
extraordinary lengths to impose procedural hurdles and difficulties in the way of the
Independent Directors and SJTC so as to prevent them from getting access to the Court

file in the Trust Proceedings so as to find out what has gone on in those proceedings.
270. It is quite remarkable that a company which has acted as trustee for over 20 years should

be deprived in this way of any information about its own business during that period. So

far as I understand the position, that is not the usual approach on a change of trustee.

53
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 54 of 56

271. There can be no good reason why the issues which the Court considered in relation to the
validity or otherwise of these constitutional changes to the Brockman Trust should be
confidential (or why these issues should have been intermingled in the same proceedings
as the properly confidential Beddoe proceedings) and therefore I do not understand why
Mr Gilbert has apparently gone to such great lengths to resist providing the
documentation at least relating to that aspect of the Trust Proceedings to Cabarita and to

the Independent Directors.

272. Secondly, | note that Mr Gilbert has given misleading, inconsistent, and confusing
accounts about the position of Mr Martin Lang who was apparently found not to have
been appointed as protector of the Brockman Trust prior to 19 December 2019 but was

on that date appointed by the Court to that role.

273. At paragraphs 16 and 28 of his second affidavit in the Cabarita Proceedings which is
dated 29 November 2019 (i.e. 3 weeks before the hearing on 19 December 2019), Mr
Gilbert referred to the supposed fact of Mr Lang’s appointment as protector of the
Brockman Trust as the successor to Aquitaine without any qualification or indication that

this appointment was subject to any doubt.

274. However, by the time of his fourth affidavit in the Cabarita Proceedings dated 24 January
2020, Mr Gilbert (in attempting to justify why he considered that it was appropriate for
the hearing in the Trust Proceedings to go ahead on 19 December 2019 before the return
date in the Cabarita Proceedings) indicated at paragraph 34 that he believed that it was
not in the best interests of the Brockman Trust for what he described as the “uncertainty”

as to the identity of its protector to continue.

275. That is to say, Mr Gilbert acknowledged that he was aware of the “uncertainty” as to Mr
Lang’s position before the hearing on 19 December 2019 and yet he chose to refer to Mr
Lang’s position as supposed protector in unqualified terms in his evidence in the Cabarita
Proceedings. No doubt he considered that it was helpful to his case in the Cabarita
Proceedings to do so because he had obtained a supportive letter from Mr Lang which he
relied on in in his second affidavit in the Cabarita Proceedings and which was contained

in the exhibit to that affidavit (see pages 625 to 626).

54
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 55 of 56

276. On this same subject, | note that Mr Gilbert (and more recently Mr Lang himself) have
sought to justify the appointment of Medlands on the basis that Mr Lang applied for the
appointment of Medlands as well as Mr Gilbert (purportedly in the name of SJTC).

277. Any application made by Mr Lang in that regard is irrelevant since on Mr Lang’s own
case he was not the protector of the Brockman Trust when he made any such application
and he cannot “boot-strap” himself into a position to make an effective application any
more than Mr Gilbert could do so with regard to the control of SJTC in the Cabarita

Proceedings.

278. | also understand, although this will be a matter for legal submission, that as a matter of

law a protector has no standing to apply to the Court for the replacement of a trustee.

279. Thirdly, I note that paragraph 27(1) of the Redacted Order contains what is, on its face,
an extraordinary provision which purports to provide for the retrospective deletion of the
words “and comfort” from Article V1.A of the Brockman Trust Indenture with effect

from 28 October 1993 (i.e. more than 26 years before the hearing on 19 December 2019).

280. I have obtained an opinion from US tax counsel as to the significance of this change from
a US tax law perspective. A copy of that opinion is at pages 627 to 635. As will be
apparent from that opinion, the deletion of these words from Article VI.A could have
very significant consequences in relation to the tax treatment of the Brockman Trust
under US law. The retrospective nature of this change appears unlikely to be effective
for US tax purposes and therefore it would-appear this retrospectivity has been introduced

merely to give Mr Brockman a US tax reporting position.

281. 1 understand, although this will be a matter for legal submission, that there may be some

doubt as to whether such a retrospective order can in fact properly be made.

282. Nonetheless, | believe that it is remarkable that Mr Gilbert could have sought such relief
without apparently giving any prior notice to the IRS given that its interests could be
affected by the order being sought, and (as | understand matters) contrary to the usual

practice in well-established trust jurisdictions. This is all the more so when, to Mr

55
Case 4:21-cr-00009 Document 104-1 Filed on 08/10/21 in TXSD Page 56 of 56

Gilbert’s knowledge, the Brockman Trust structure is under heavy scrutiny from what

could be one of the largest tax investigations into an individual in US history.

Conclusion

283. For the reasons set out above, | respectfully ask the Court to grant my application to be
joined as a party to the Trust Proceedings in order to challenge the serious adverse
findings that have apparently been made against me and also to grant my application to

be joined as a party to SJTC’s appeal against the Redacted Order.

Sworn by the said )

EVATT ANTHONY TAMINE_ )

a Beal Cher dow
olf Pld tee.

on the fy, fay of July 2020 )

 

Before me:

 

CHRISTOPHER JOHN LANGRIDGE
NOTARY PUBLIC
BROWGROFT, CHURCH ROAD
ROTHERFIELD, EAST SUSSEX
TN6 3LA
UNITED KINGDOM

 

56
